 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      KIRK L. WILLIAMS,
                                                                   NO. C18-1012RSL
 9
                             Petitioner,

10
                     v.                                            ORDER DENYING ADDITIONAL
                                                                   POST-JUDGMENT MOTION
11
      JAMES KEY,

12
                             Respondent.

13

14
            This matter comes before the Court on petitioner’s “Motion for Relief[:] Equitable
15

16   Tolling.” Dkt. # 53.1 On August 22, 2019, the Court adopted the Report and Recommendation of

17   the Honorable Michelle L. Peterson, dismissing the habeas petition as untimely and denying a
18   certificate of appealability. Dkt. # 42. Petitioner’s motion to alter or amend the judgment was
19
     denied on September 26, 2019. Dkt. # 49.
20
            In dismissing the habeas petition, the Court has already determined that the petition was
21
     untimely and that the record did not reveal any valid basis for equitable tolling of the one-year
22

23   statute of limitations, and that petitioner was not entitled to a certificate of appealability. Dkt.

24   # 37 and # 42. In his current request that the limitations period be equitably tolled, petitioner
25
            1
26             Petitioner’s “Application for Certificate of Appealability” (Dkt. # 50) has been forwarded
     directly to the Ninth Circuit for its consideration.
27
     ORDER DENYING ADDITIONAL
28   POST-JUDGMENT MOTION - 1
 1   argues that he reasonably delayed filing his habeas petition while a civil action raising the same
 2   issues was pending before the Honorable John C. Coughenour. That case, captioned Williams v.
 3
     Sampson, C17-0092JCC, was dismissed on statute of limitations grounds in April 2017.2 Even if
 4
     it were reasonable for petitioner to “wait for [his] other case [to be] resolved” (Dkt. # 53 at 2)
 5

 6   before filing a habeas petition, he offers no justification for the fifteen month delay between the

 7   dismissal of the claims pending before Judge Coughenour and the filing of this petition.
 8

 9
            Petitioner’s post-judgment motion is hereby DENIED. Petitioner has filed an appeal to
10
     the Ninth Circuit (Dkt. # 46) which is considering whether to grant his request for a certificate of
11
     appealability (Dkt. # 47) and now has jurisdiction over this matter. No further motions for
12

13   reconsideration or to alter or amend the judgment will be considered by the undersigned.

14
            Dated this 26th day of November, 2019.
15

16
                                                 A
                                                 Robert S. Lasnik
17                                               United States District Judge

18

19

20

21

22

23

24          2
               In Williams v. Sampson, petitioner tried to avoid application of the limitations period by
     arguing that he had timely asserted his claim in an even earlier civil action assigned to the Honorable
25
     Thomas S. Zilly, Williams v. Sampson, C14-0052TSZ. That case, however, was dismissed in May 2014
26   for failure to state a claim, more than two years before he filed the lawsuit that was assigned to Judge
     Coughenour.
27
     ORDER DENYING ADDITIONAL
28   POST-JUDGMENT MOTION - 2
